Exhibit THIRD AMENDMENT TO THE CERTIFICATE OF FORMATION OF EXOUSIA ADVANCED MATERIALS, INC. Pursuant to the provisions of the Texas Business Organizations Code (“TBOC”), the undersigned does hereby execute this Third Amendment to the Certificate of Formation of Exousia Advanced Materials, Inc. (this “Amendment”). The filing entity is a corporation.The name of the entity is Exousia Advanced Materials, Inc., sometimes referred to herein as the “Corporation”. This Amendment makes new amendments to the original Articles of Incorporation (now Certificate of Formation) as originally stated and subsequently amended. The Corporation was originally formed under the name of Cyber Law Reporter, Inc. as a Texas corporation by the filing of its Articles of Incorporation in the State of Texas on March 2, 2000, whereupon the Texas Secretary of State issued to the Corporation the filing number 3-20022-2944-4. ARTICLE I AUTHORIZED SHARES Article Four of the Certificate of Formation is amended to increase the aggregate number of shares (“Common Stock”) which the Corporation shall have the authority to issue from 100,000,000 to 350,000,000 shares of Common Stock, $0.001 cent par value per share. ARTICLE
